United States Court of Appeals
                     For the First Circuit
No. 05-1725

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                          COREY SMITH,

                      Defendant, Appellee.




                             ERRATA



     The opinion of this court issued on April 7, 2006, is amended
as follows:

     On page 5, footnote 2, last line: Replace the citation "§
3553(2)(A)-(D)." with the citation "§ 3553(a)(2)(A)-(D).".